Citation Nr: 1042562	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  09-00 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the appellant's VA pension benefits were properly 
terminated.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1954 to 
February 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
from a decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon. 


FINDING OF FACT

The appellant's countable annual income for VA pension purposes 
exceeds the established income limit for receipt of payment for 
VA pension benefits.


CONCLUSION OF LAW

The appellant's countable income precludes him from receiving VA 
pension benefits.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 
3.3, 3.23, 3.271, 3.272, 3.273 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2010), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

However, the U. S. Court of Appeals for Veterans Claims has held 
that when the law as mandated by statute, and not the evidence, 
is dispositive of the claim, the above provisions are not 
applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002).

In addition, VA's General Counsel held in a precedential opinion 
that there is no duty to notify a claimant where the claim cannot 
be substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit and no duty to assist a claimant where there is 
no reasonable possibility that such aid could substantiate the 
claim.  VAOPGCPREC 5-2004.

As there is no legal entitlement to the benefits claimed, there 
is no reasonable possibility that further notice or assistance 
would aid in substantiating this claim. Thus, any deficiencies of 
notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the provisions regarding notice and assistance is not required if 
no reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

LEGAL CRITERIA AND ANALYSIS 

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice- 
connected) pension is a benefit payable by VA to a Veteran of a 
period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the Veteran's 
willful misconduct.  One prerequisite to entitlement is that the 
Veteran's income not exceed the applicable maximum pension rate 
specified in 38 C.F.R. § 3.23. 38 U.S.C.A. § 1521(a), (b); 38 
C.F.R. § 3.3(a).  Pension benefits are paid at the maximum annual 
rate reduced by the amount of annual income received by the 
Veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a) (3) (vi), 
3.23(a), (b), (d) (4).

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source (including 
salary, retirement or annuity payments, or similar income, which 
has been waived) shall be included except for listed exclusions.  
See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 
3.262, 3.271(a).  Social Security Administration (SSA) income is 
not specifically excluded under 38 C.F.R. § 3.272.  Such income 
is therefore included as countable income.  Medical expenses in 
excess of five percent of the maximum annual pension rate (MAPR), 
which have been paid, may be excluded from an individual's income 
for the same 12-month annualization period to the extent they 
were paid.  38 C.F.R. § 3.272(g) (1) (iii).

The appellant has appealed the termination of VA pension 
benefits.  After review of the evidence, the Board finds against 
the claim.  

The appellant filed a claim for disability pension benefits in 
April 2005.  At that time, he reported that he was separated from 
his wife, and that he last worked in 1996 and had annual earnings 
of $168,000.  He reported having $2000 in the bank and the he 
received $861.20 from Social Security.  He was granted disability 
pension benefits in a September 2005 decision. 

In a February 2007 Improved Pension Eligibility Verification 
Report (EVR), the appellant reported being married and living 
with spouse.  He claimed $861.20 in monthly Social Security 
income.  No other income was reported for the appellant but he 
claimed a net worth of $1000.  His wife was reported to have $846 
in her bank accounts and $8000 in stocks, bonds, mutual funds, 
etc.  The appellant reported $4278 of unreimbursed medical 
expenses in 2006 and $4338 of unreimbursed medical expenses in 
2007.  

In March 2008, the appellant reported interest income of $0 from 
March 20, 2005 to December 2006.  However, he related that his 
wife had a 401k retirement account from a previous employer which 
had no more than $6000 and that all the proceeds from that 401k 
remained in a fund.  He reported $1054.50 of unreimbursed medical 
expenses from January 2006 to March 2006, $1822.50 of 
unreimbursed medical expenses from March 2005 to December 2005 
and $2920.50 of unreimbursed medical expenses from April 2006 to 
December 2006.  

In June 2008, the appellant's VA pension benefits were suspended.  
The RO noted that, although the appellant submitted an EVR, he 
submitted reports for his 2006 income but they had not received 
the correct EVR for that year.  

In August 2008, the appellant submitted a copy of his 2006 income 
tax return.  He also submitted an EVR.  He reported that he was 
married and lived with his spouse.  He received $922 monthly from 
Social Security and his wife received $998 monthly from Social 
Security.  He reported that he and his wife had $974.50 in gross 
wages from all employment in 2007 and $950 in 2008.  He reported 
a net worth of $1000.  His wife was reported to have $800 in her 
bank accounts and $6000 in stocks, bonds, mutual funds, etc.  
Unreimbursed medical expenses of $4346 for 2007 were reported.

In September 2008, the RO found that the appellant and his wife 
had countable income for VA purposes of $24,956 less medical 
expenses of $2519 for a total countable income for VA purposes of 
$23,169.  It was noted that from May 1, 2008 he had Social 
Security income of $11,064 and earned income of $950 and his wife 
had Social Security income of $11,976 plus $16 interest and 
earned income of $950 per year.  

The appellant related in January 2009 that the VA's computation 
of his income is incorrect.  He stated that his wife is the 
proprietor of a retail vitamin store which in later years has 
continually provided minimal income.  Additionally, he related 
that his health has seriously deteriorated and requires 
additional funds for health care and insurance expenses.  

In a January 2009 financial status report, the appellant reported 
monthly net income of $919 and for his spouse $1428.  He reported 
total monthly expenses of $3056.  

The evidence shows that, for the applicable time period, the 
appellant had income of $ 24,956 which includes $11,064 yearly 
from Social Security, his wife's yearly Social Security benefits 
of $11,976, yearly income of $950 for the appellant and yearly 
income of $950 for his wife plus $16 interest.  The appellant 
reported $4346 in unreimbursed medical expenses for 2007.  The RO 
has found that the appellant had $2,519 in unreimbursed medical 
expenses for the applicable period.  Even if we accept that the 
appellant had $4346 in unreimbursed medical expenses for the 
applicable time period, his countable income would be $20,610 and 
still exceed the required amount.  The MAPR for a veteran with 
one dependent, effective December 1, 2007, is $14,643.  See 38 
C.F.R. § 3.23(a) (5); VA Manual M21-1, Part I, Appendix B.  Thus, 
the appellant's annual income of $20, 610 exceeds the pertinent 
MAPR for the award of VA pension with one dependent.

As stated above, the maximum allowable rate for a veteran with 
one dependent was $14,643, effective December 1, 2007.  The 
appellant's income of $20,610 exceeds this maximum allowable 
rate.  The Board is mindful of the appellant's contentions that 
his income was incorrectly computed.  However, we note that 
income from Social Security Administration (SSA) benefits is not 
specifically excluded under 38 C.F.R. § 3.272 and therefore is 
included as countable income.  Since the appellant's income (even 
with the subtraction of medical expenses) exceeded the statutory 
limit during the period in question, he is not entitled to VA 
pension benefits.

Therefore, as a matter of law, the appellant's claim for 
restoration of VA pension benefits must be denied for excess 
yearly income.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law, and not the evidence, is dispositive of a claim, 
such claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law).


ORDER

Restoration of VA pension benefits is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


